            Case 5:21-cv-00639-JFL Document 22 Filed 06/11/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

CRUNCH LOGISTICS INC., T/A MONTY’S        :
SANDWICH SHOP, on behalf of itself and all:
others similarly situated,                 :
                        Plaintiff,         :
                                           :                    No. 5:21-cv-00639
            v.                             :
                                           :
DONEGAL INSURANCE GROUP,                   :
                  Defendant.               :
__________________________________________

                                         ORDER

       AND NOW, this 11th day of June, 2021, upon consideration of Plaintiff’s motion to

remand, see ECF No. 12, as well as Defendant’s motion for judgment on the pleadings, see ECF

No. 15, and for the reasons set forth in the accompanying Opinion, IT IS HEREBY ORDERED

THAT:

       1.      Plaintiff’s motion to remand, ECF No. 12, is DENIED.

       2.      Defendant’s motion for judgment on the pleadings, ECF No. 15, is GRANTED.

       3.      Plaintiff’s class action Complaint, see ECF No. 1-4, is DISMISSED, with

               prejudice.

       4.      This case is CLOSED.


                                                  BY THE COURT:


                                                  /s/ Joseph F. Leeson, Jr.______
                                                  JOSEPH F. LEESON, JR.
                                                  United States District Judge




                                              1
                                           061121
